department of the treasury internal_revenue_service washington d c date number release date uil cc dom p si cam-21594-94 memorandum for district_director ohio district attn chief examination_division from subject chief branch passthroughs special industries cc dom p si withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_99_1 1999_1_irb_6 this memorandum advises you that a taxpayer within your district has withdrawn a form_3115 application_for change in accounting_method this document is not to be cited as precedent legend taxpayer a b c d e f g this memorandum advises you that a form_3115 filed a on behalf of taxpayer is withdrawn taxpayer withdrew its form_3115 because of the long delay in processing this form cam-21594-94 taxpayer filed the form_3115 to request permission to change its treatment of a portion of the cost of a building constructed in b from nondepreciable_property to depreciable_property and to correct the amounts deducted on its federal_income_tax returns for the part of the roof demolished in c and for the other part of the roof replaced in d thereby resulting in a net_negative_adjustment of dollar_figuree under sec_481 of the internal_revenue_code these changes would have been effective beginning with the taxable_year beginning f at the time of the withdrawal we had not formed a tentative position on taxpayer’s proposed change in its treatment of a portion of the cost of a building from nondepreciable to depreciable_property however with respect to taxpayer’s proposed correction of the amounts deducted on its federal_income_tax returns for the part of the roof demolished in c and for the other part of the roof replaced in d we had advised taxpayer’s authorized representative by letter dated g that we had concerns about whether these corrections are a change in method_of_accounting under sec_446 and whether the losses on the retirements of the roof in c and d should have been deducted on taxpayer’s federal_income_tax returns with respect to the retirement losses the joint_committee on taxation staff in its explanation relating to gain on disposition and recapture of depreciable_property subject_to sec_168 of the internal_revenue_code of stated that congress did not intend a retirement of a structural_component of the building to be a disposition requiring recognition of gain_or_loss thus if the roof wears out no loss is recognized upon retirement and the unadjusted_basis of the building is not reduced ie cost_recovery continues over the remaining recovery_period if the roof is replaced the unadjusted_basis of the new roof is recovered over a new recovery_period beginning in the month it is placed_in_service joint_committee on taxation staff general explanation of the economic recovery act of 97th cong 1st sess see also sec_1 b of the proposed income_tax regulations this rule did not change with the enactment of sec_168 of the 1986_code accordingly taxpayer should not have recognized any losses in c and d with respect to the retirements of the roof if you have any questions on this matter do not hesitate to call charles b ramsey charles b ramsey
